Case 4:14-cv-04001-SOH Document 259               Filed 06/02/20 Page 1 of 15 PageID #: 8868



                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION

 JAMES STUART and CAREDA L.
 HOOD, individually and on behalf
 of all others similarly situated                                                   PLAINTIFFS


 v.                                   Case No. 4:14-cv-4001


 STATE FARM FIRE AND CASUALTY
 COMPANY                                                                           DEFENDANT

                              FINAL ORDER AND JUDGMENT

        Before the Court is Plaintiffs’ Motion for Final Approval of Class Settlement, Class

 Certification for Settlement Purposes, Appointment of Class Representatives, Appointment of

 Class Counsel. (ECF No. 256). Also before the Court is Class Counsel’s Motion for Attorneys’

 Fees and Costs Related to the Stipulation of Settlement and Request for Service Awards to Class

 Representatives (“Class Counsel’s Application for Fees”). (ECF No. 253). Plaintiffs James Stuart

 and Careda L. Hood (“Plaintiffs”) and Defendant State Farm Fire and Casualty Company (“State

 Farm”) have agreed—subject to Court approval—to settle this litigation pursuant to the terms and

 conditions stated in the Stipulation of Settlement (the “Stipulation”) filed with the Court on

 December 10, 2019. (ECF No. 245-1). On June 1, 2020, the Court held a final approval hearing

 on the motions. The Court finds this matter ripe for consideration.

                                    I. FINDINGS OF FACT

        1.      James Stuart and Careda L. Hood, the sole remaining named Plaintiffs, filed the

 operative complaint, the Second Amended Class Action Complaint (the “Complaint”), alleging

 that State Farm breached its contracts with insureds by depreciating labor when calculating actual
Case 4:14-cv-04001-SOH Document 259                Filed 06/02/20 Page 2 of 15 PageID #: 8869



 cash value payments for structural damage claims. State Farm has denied, and still denies, any

 liability, wrongdoing, and damages with respect to the matters alleged in the Complaint.

        2.      After litigation between the Parties and arms-length negotiations between Class

 Counsel and State Farm’s counsel, the Parties reached a settlement that provides substantial

 benefits to the Settlement Class, in return for a release and dismissal of claims against State Farm.

 The Settlement was reached after the Parties had engaged in extensive and lengthy negotiations

 and mediation before United States Magistrate Judge Barry A. Bryant. Class Counsel was

 therefore well positioned to evaluate the benefits of the Settlement, taking into account the

 expense, risk, and uncertainty of trial and protracted appeal thereafter with respect to numerous

 difficult questions of law and fact.

        3.      On December 10, 2019, Plaintiffs and State Farm executed the Stipulation of

 Settlement and exhibits thereto (collectively, the “Stipulation”). (ECF No. 245-1).

        4.      The Stipulation is hereby incorporated by reference in this Final Order and

 Judgment, and the definitions and terms set forth in the Stipulation are hereby adopted and

 incorporated into, and will have the same meanings in this Final Order and Judgment.

        5.      On December 10, 2019, Plaintiffs filed with the Court the Stipulation, along with a

 Motion for Preliminary Approval of the Proposed Settlement. (ECF Nos. 245, 246). State Farm

 also filed on the same date a separate submission in support of preliminary approval of the

 Proposed Settlement. (ECF No. 247).

        6.      On December 16, 2019, the Court held a hearing to consider the preliminary

 approval of the Proposed Settlement.

        7.      On January 3, 2020, the Court entered its Order Preliminary Approving Class

 Settlement (“Preliminary Approval Order”), preliminarily approving the Stipulation, preliminarily



                                                  2
Case 4:14-cv-04001-SOH Document 259                      Filed 06/02/20 Page 3 of 15 PageID #: 8870



 certifying the settlement Class for settlement purposes, and scheduling a hearing for June 1, 2020,

 at 10:00 a.m. to consider final approval of the Proposed Settlement and other actions described in

 the Preliminary Approval Order and the Stipulation (“Final Approval Hearing”).1

         8.       As part of its Preliminary Approval Order, the Court conditionally certified for

 settlement purposes a settlement class (“Settlement Class”) defined as follows:

         All persons and entities that received “actual cash value” payments, directly or
         indirectly, from State Farm for loss or damage to a dwelling or other structure
         located in the State of Arkansas, such payments arising from events that occurred
         between May 1, 2010 and December 6, 2013, where the cost of labor was
         depreciated.

         Excluded from the Class are:

                  (1)      all persons and entities that received payment from State Farm in the
                           full amount of insurance shown on the declarations page;

                  (2)      State Farm and its affiliates, officers and directors;

                  (3)      members of the judiciary and their staff to whom this action is
                           assigned; and

                  (4)      Class Counsel.

         9.       On April 17, 2020, Class Counsel filed a Motion for Fees and Expenses and for

 Payment of service awards to the two named plaintiffs. The motion included evidence of the

 fairness and reasonableness of those requests, as well as extensive argument and authority.

         10.      On May 22, 2020, Plaintiffs moved for Final Approval of the terms of the Proposed

 Settlement and for the entry of this Final Order and Judgment. In support, Plaintiffs submitted,

 inter alia, evidence showing: the dissemination and adequacy of the Class Notice and Claim Form;

 the publication of the Publication Notice; the dissemination of the Postcard Notice; the



 1
  On May 22, 2020, the Court ordered that the Final Approval Hearing would be held by videoconference due to the
 ongoing COVID-19 pandemic. (ECF No. 255). Both the Court’s May 22, 2020 order and Plaintiffs’ settlement
 website, https://www.stuart-v-statefarm.com/, set out the process by which members of the public could attend the
 hearing.


                                                        3
Case 4:14-cv-04001-SOH Document 259                Filed 06/02/20 Page 4 of 15 PageID #: 8871



 establishment of an automated toll-free telephone number and settlement website; the names of

 potential Class Members who, per the terms of the Stipulation, submitted a timely and proper

 request for exclusion from the Settlement Class; the negotiation of the Stipulation; the fairness,

 reasonableness, and adequacy of the Stipulation; and the fairness, reasonableness, and adequacy

 of Class Counsel’s Application for Fees. In support of the Motion for Final Approval, Plaintiffs

 submitted a Brief in Support, setting forth extensive argument and authority along with various

 exhibits attached thereto.

        11.     Also on May 22, 2020, State Farm filed its Memorandum of Law in Support of

 Final Approval of Class Action Settlement.        (ECF No. 257).      State Farm set forth in its

 Memorandum extensive argument and authority supporting final approval of the proposed

 Settlement, including its view that the Settlement is especially fair, reasonable and adequate given

 its assessment of the strength of State Farm’s defenses as to both liability and damages.

        12.     Plaintiffs offered at the Final Approval Hearing the following evidence in support

 of the Motion for Final Approval and Class Counsel’s Application for Fees:

  Exhibit Nos.     Description

         1         Declaration of Matt Keil (ECF No. 256-1)

         2         Declaration of Jennifer Keough (ECF No. 256-2)

         3         Declaration of James Stuart (ECF No. 256-3)

         4         Declaration of Careda Hood (ECF No. 256-4)


 The Court admitted Plaintiffs’ Exhibits 1-4 into evidence for all purposes.

        13.     Plaintiffs and the Administrator have satisfactorily demonstrated that the Class

 Notice and Claim Form was mailed, that the Publication Notice was published, that the Postcard




                                                  4
Case 4:14-cv-04001-SOH Document 259                Filed 06/02/20 Page 5 of 15 PageID #: 8872



 Notice was mailed, and that an automated toll-free telephone number and settlement website were

 established in accordance with the Stipulation and Preliminary Approval Order.

        14.     The Court further finds that all notices concerning the Settlement required by the

 Class Action Fairness Act of 2005, 28 U.S.C. §§ 1715 et seq., have been sent and that State Farm

 has fully complied with the notice requirements under that Act.

        15.     The Settlement provides substantial monetary benefits to Class Members who

 timely submit completed Claim Forms. In addition, State Farm has agreed to fund the costs of

 notice and settlement administration. The claims procedure established under the Stipulation is

 fair and provides Class Members with an extended and ample opportunity to submit claims for

 settlement payments as described in the Stipulation.

        16.     All potential Class Members were provided an opportunity to request exclusion

 from the settlement and lawsuit, as provided in the Stipulation. The Court finds that the individual

 interests of those Class Members who timely sought exclusion from the Settlement Class are

 preserved and that no Class Member was precluded from being excluded from the Class if he or

 she so desired. Those Class Members who timely and properly excluded themselves from the

 Class are identified in the attached Exhibit 1.

        17.     No objections to the Settlement were filed.

        18.     Class Members who did not timely file and serve an objection in writing to the

 Stipulation, to the entry of this Final Judgment, or to Class Counsel’s Application for Fees, in

 accordance with the procedure set forth in the Stipulation and mandated in the Preliminary

 Approval Order, are deemed to have waived any such objection through any appeal, collateral

 attack, or otherwise.




                                                   5
Case 4:14-cv-04001-SOH Document 259                Filed 06/02/20 Page 6 of 15 PageID #: 8873



        19.     At the Final Approval Hearing, the Court considered, among other matters

 described herein: (a) whether certification of the Settlement Class for settlement purposes was

 appropriate under Rule 23 of the Federal Rules of Civil Procedure; (b) the fairness, reasonableness,

 and the adequacy of the Stipulation; and (c) the fairness and reasonableness of Class Counsel’s

 Application for Fees, Expenses, and Named Plaintiff Service Awards under applicable law. The

 Court independently evaluated not only the pleadings, evidence, and arguments of Class Counsel

 and State Farm’s counsel, but also rigorously and independently evaluated the Stipulation and

 Class Counsel’s Application for Fees on behalf of Class Members, and as such, the Court

 considered arguments that could reasonably be made against approval of the Stipulation and Class

 Counsel’s Application for Attorneys’ Fees, even though such arguments were not actually

 presented to the Court by objection, pleading, or oral argument.

        20.     On the basis of the matters presented in this Lawsuit and the provisions of the

 Stipulation, the Court is of the opinion that the Proposed Settlement is a fair, reasonable, and

 adequate compromise of the claims against State Farm, pursuant to Federal Rule of Civil Procedure

 23. In considering numerous factors, the Court finds that:

                a. The liability issues in this Lawsuit and the suitability of this Lawsuit for
                   continued certification of a litigation class have been vigorously contested,
                   particularly with respect to litigation manageability requirements;

                b. This Proposed Settlement has the benefit of providing substantial benefits to
                   Class Members now, without further litigation, under circumstances where the
                   liability issues are still vigorously contested among the Parties and the outcome
                   of any class trial or appeal remain uncertain;

                c. The Proposed Settlement is clearly a byproduct of adversary litigation between
                   the Parties and arms-length negotiation, which negotiation was facilitated by
                   Judge Bryant, and not a result of any collusion on the part of Class Counsel or
                   State Farm; and

                d. Class Counsel’s request for an award of reasonable fees and reimbursement of
                   expenses is reasonable, fair, and in all respects consistent with the terms of the
                   Stipulation.


                                                  6
Case 4:14-cv-04001-SOH Document 259                Filed 06/02/20 Page 7 of 15 PageID #: 8874



 Therefore, based on the foregoing findings of fact and the oral findings of fact articulated at the

 Final Approval Hearing referenced herein, the Court hereby makes the following:

                                  II. CONCLUSIONS OF LAW

        1.      The Court has personal jurisdiction over the Plaintiffs, State Farm, and Class

 Members; venue is proper; and the Court has subject matter jurisdiction, including without

 limitation, jurisdiction to approve the Stipulation, to grant final certification of the Settlement

 Class, to settle and release all claims arising out of the Lawsuit, and to enter this Final Order and

 Judgment and dismiss this Lawsuit on the merits and with prejudice.

        2.      The Court concludes that the Settlement Class meets all the requirements Federal

 Rule of Civil Procedure 23, due process under the United States Constitution, and all other

 applicable rules and law, and the Settlement Class this Court previously preliminarily certified in

 its Preliminary Approval Order is hereby finally certified as a settlement class action.          In

 connection with the settlement class certification ruling, the Court specifically finds that the

 numerosity, commonality, typicality and adequacy requirements of Rule 23(a)(1), and the

 requirements of Rule 23(b)(3), are satisfied to the extent necessary to support the certification of

 a settlement class. The Court further finds that the Representative Plaintiffs and Class Counsel

 have fairly and adequately represented and protected the interests of the Settlement Class for the

 purposes of entering into and implementing the Proposed Settlement, as required by Rule 23(a)(4),

 and Class Counsel meets the standard for appointment set forth in Rule 23(g)(1) and (4).

        3.      Based on the Court’s review of the evidence submitted and arguments of counsel,

 the Court finds and concludes that the Class Notice and Claim Form were mailed to potential Class

 Members in accordance with the provisions of the Preliminary Approval Order, and together with

 the Publication Notice, the Postcard Notice, the automated toll-free telephone number, and the

 settlement website: (i) constituted, under the circumstances, the most effective and practicable

                                                  7
Case 4:14-cv-04001-SOH Document 259                   Filed 06/02/20 Page 8 of 15 PageID #: 8875



 notice of the pendency of the Lawsuit, this Stipulation, and the Final Approval Hearing to all Class

 Members who could be identified through reasonable effort; and (ii) met all requirements of the

 Federal Rules of Civil Procedure, the requirements of due process under the United States

 Constitution, and the requirements of any other applicable rules or law.

         4.      The Final Approval Hearing and evidence before the Court clearly support a finding

 that the Stipulation was entered into in good faith after arms-length negotiations between Plaintiffs

 and State Farm, and the Court does hereby so find.

         5.      The Court finds that approval of the Stipulation and the Proposed Settlement

 embodied therein will result in substantial savings in time and resources to the Court and the

 litigants and will further the interests of justice. Further, the Court finds that the Stipulation is fair,

 reasonable, and adequate to, and in the best interests of, members of the Settlement Class, based

 on discovery, due diligence, and the absence of material objections sufficient to deny approval.

         6.      A review of the following factors supports a finding that the Settlement is fair,

 reasonable, and adequate:

                 a. The strength of the case for the plaintiff on the merits (including the strength of
                    any defenses and the uncertainty of a litigated outcome), balanced against the
                    amount offered in the settlement;

                 b. The defendant’s overall financial condition and ability to pay;

                 c. The complexity, length, and expense of further litigation; and

                 d. The amount of opposition to the settlement.

 Van Horn v. Trickey, 840 F.2d 604, 607 (8th Cir. 1988) (citing Grunin v. Int’l House of Pancakes,

 513 F.2d 114, 124 (8th Cir. 1975)).

         7.      Although the notice campaign was highly successful and resulted in notice being

 mailed to approximately 17,809 Class Members, only 16 Persons requested exclusion from the

 Settlement Class and no Class Members filed objections to the Stipulation. The relative lack of


                                                     8
Case 4:14-cv-04001-SOH Document 259               Filed 06/02/20 Page 9 of 15 PageID #: 8876



 exclusion requests and opposition by a well-noticed Settlement Class strongly supports the

 fairness, reasonableness, and adequacy of the Settlement.

        8.      In evaluating the fairness, reasonableness, and adequacy of the Settlement, the

 Court considered all objections that could have been raised by any Class Member.            After

 considering all possible objections, the Court finds that the Stipulation and Proposed Settlement

 are fair, reasonable, and adequate under federal law and the Van Horn factors.

        9.      The claim process set forth in the Stipulation is fair, reasonable, and adequate to

 Class Members. Any Class Member who did not request exclusion from the Class in accordance

 with the Stipulation is forever barred from asserting a Released Claim against a Released Person

 in any other action or proceeding.

        10.     Class Counsel’s requests for no more than $2,833,333.33 in attorneys’ fees, no

 more than $400,000.00 in litigation expenses, and no more than $24,620.73 in costs incurred for

 the prior notice program, and the Representative Plaintiffs’ service awards of no more than

 $9,500.00 each, to be paid by State Farm, are fair, reasonable and adequate, based on a review of

 the following factors:

                a. The time and labor required;

                b. The novelty and difficulty of the questions;

                c. The skill requisite to perform the legal service properly;

                d. The preclusion of other employment by the attorney due to acceptance of the
                   case;

                e. The customary fee for similar work in the community;

                f. Whether the fee is fixed or contingent;

                g. Time limitations imposed by the client or the circumstances;

                h. The amount involved and the results obtained;

                i. The experience, reputation, and ability of the attorneys;

                                                  9
Case 4:14-cv-04001-SOH Document 259               Filed 06/02/20 Page 10 of 15 PageID #: 8877



                j. The undesirability of the case;

                k. The nature and length of the professional relationship with the client; and

                l. Awards in similar cases.

 See In re Xcel Energy, Inc., Sec., Derivative & “ERISA” Litig., 364 F. Supp. 2d 980, 993 (D. Minn.

 2005) (citing Johnson v. Ga. Highway Express, 488 F.2d 714, 719-20 (5th Cir. 1974)); see also

 Chrisco v. Sun Indus., Inc., 304 Ark. 227, 229, 800 S.W.2d 717, 718-19 (1990) (utilizing a similar

 multi-factor test in considering whether to award attorneys’ fees).

        IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT:

        1.      Objections to the Stipulation, if any, are hereby overruled.

        2.      Pursuant to Federal Rule of Civil Procedure 23, final certification of the Settlement

 Class is confirmed for the purpose of the Settlement, in accordance with the Stipulation.

        3.      Timely requests for exclusion were submitted by sixteen potential members of the

 Settlement Class, and those potential Class Members (identified in Exhibit 1 hereto) are excluded

 from the Settlement Class. All other potential members of the Settlement Class are adjudged to

 be members of the Settlement Class and are bound by this Final Order and Judgment and by the

 Stipulation, including the releases provided for in the Stipulation and this Final Order and

 Judgment.

        4.      Plaintiffs’ Motion for Final Approval (ECF No. 256) is hereby GRANTED and all

 provisions and terms of the Stipulation are hereby finally approved in all respects. The Parties to

 the Stipulation are directed to consummate the terms of the Stipulation in accordance with its

 terms, as may be modified by subsequent orders of this Court.

        5.      This Final Order and Judgment shall be immediately entered as to all claims in the

 Lawsuit between the Representative Plaintiffs and Class Members and State Farm, and Final

 Judgment is entered approving and adopting all terms and conditions of the Settlement and the


                                                 10
Case 4:14-cv-04001-SOH Document 259                 Filed 06/02/20 Page 11 of 15 PageID #: 8878



 Stipulation, fully and finally terminating all claims of the Representative Plaintiffs and the

 Settlement Class in this Lawsuit against State Farm, on the merits and with prejudice without leave

 to amend. The Court expressly determines that there is no just reason for delay in entering this

 Final Order and Judgment.

         6.      Pursuant to Rule 23(a) and (g) of the Federal Rules of Civil Procedure, Plaintiffs

 James Stuart and Careda L. Hood are appointed as the Representative Plaintiffs for this Settlement

 Class, and the following counsel are appointed as counsel for the settlement Class (“Class

 Counsel”):

     D. Matt Keil                                                Matthew L. Mustokoff
     John C. Goodson                                             Richard A. Russo, Jr.
     KEIL & GOODSON P.A.                                         KESSLER TOPAZ MELTZER CHECK LLP
     406 Walnut Street                                           280 King of Prussia Road
     Texarkana, AR 71854                                         Radnor, PA 19087

     A.F. “Tom” Thompson, III                                    James M. Pratt, Jr.
     Kenneth P. “Casey” Castleberry                              JAMES M. PRATT, JR., P.A.
     MURPHY, THOMPSON, ARNOLD, SKINNER &                         144 Washington NW
     CASTLEBERRY                                                 P.O. Box 938
     P.O. Box 2595                                               Camden, AR 71701
     555 East Main Street
     Suite 200                                                   Richard E. Norman
     Batesville, AR 72503                                        R. Martin Weber, Jr.
                                                                 CROWLEY NORMAN LLP
     Steven E. Vowell                                            Three Riverway
     TAYLOR LAW PARTNERS                                         Suite 1775
     303 E. Millsap Road                                         Houston, TX 77056
     P.O. Box 8310
     Fayetteville, AR 72703

         7.      Upon the entry of this Final Order and Judgment, the Representative Plaintiffs, all

 Class Members who did not timely and properly exclude themselves from the Settlement Class,

 and all of their heirs, trustees, executors, administrators, principals, beneficiaries, representatives,

 agents, assigns, and successors, and anyone claiming through them or acting or purporting to act

 for them or on their behalf, will be bound by this Final Order and Judgment and shall be


                                                   11
Case 4:14-cv-04001-SOH Document 259                Filed 06/02/20 Page 12 of 15 PageID #: 8879



 conclusively deemed to have fully released and discharged, acquitted and forever discharged, to

 the fullest extent permitted by law, any and all of the Released Persons from all of the Released

 Claims, all as defined in the Stipulation, and shall be conclusively bound by this Final Order and

 Judgment under the doctrines of res judicata, collateral estoppel, and claim and issue preclusion,

 and agree not to sue any Released Person with respect to any Released Claims. The Representative

 Plaintiffs and all Class Members who did not timely and properly exclude themselves from the

 Settlement Class shall be deemed to agree and acknowledge that the foregoing releases were

 bargained for and are a material part of the Stipulation. The Stipulation shall be the exclusive

 remedy for all Class Members with regards to Released Claims.

        8.      Although the definitions in the Stipulation are incorporated in and are part of this

 Final Order and Judgment, the following definitions from the Stipulation are repeated for ease of

 reference:

                a. “Released Claims” means and includes any and all known and Unknown
                   Claims, rights, demands, actions, causes of action, allegations, or suits of
                   whatever kind or nature, whether ex contractu or ex delicto, debts, liens,
                   contracts, liabilities, agreements, attorneys' fees, costs, penalties, interest,
                   expenses, or losses (including actual, consequential, statutory, extra-contractual
                   and/or punitive or exemplary damages) arising from or in any way related to
                   depreciation of any kind on claims within the class period (including, but not
                   limited to, calculation, deduction, determination, inclusion, modification,
                   omission, and/or withholding of depreciation), which have been alleged or
                   which could have been alleged by Plaintiffs in the Lawsuit, on behalf of
                   themselves and/or on behalf of the Class, to the full extent of res judicata
                   protections but only as related to depreciation on claims within the class period,
                   and whether arising under or based on contract, extra-contractual or tort
                   theories, bad faith, common law or equity, or federal, state or local law, statute,
                   ordinance, rule or regulation. Released Claims do not include any claim for
                   enforcement of the contemplated Stipulation and/or the Final Order and
                   Judgment.

                b. “Released Persons” means: (i) State Farm Fire and Casualty Company, and all
                   of the past and present divisions, parent entities, associated entities, affiliates,
                   partners, and subsidiaries; and (ii) all past and present officers, directors,
                   shareholders, agents, attorneys, employees, stockholders, successors, assigns,
                   independent contractors, and legal representatives of the entities set forth in (i).

                                                  12
Case 4:14-cv-04001-SOH Document 259                Filed 06/02/20 Page 13 of 15 PageID #: 8880



                c. “Unknown Claim” means claims arising out of facts found hereafter to be other
                   than or different from facts now known or believed to be true, relating to any
                   matter covered by this Stipulation.

        9.      In order to protect the continuing jurisdiction of the Court and to protect and

 effectuate this Final Order and Judgment, the Court permanently and forever bars and enjoins the

 Representative Plaintiffs and all Class Members, and anyone acting or purporting to act on their

 behalf, from instituting, maintaining, prosecuting, suing, asserting, or cooperating in any action or

 proceeding, whether new or existing, against any of the Released Persons for any of the Released

 Claims. Any person in contempt of the injunction under this paragraph may be subject to

 sanctions, including payment of reasonable attorneys’ fees incurred to seek enforcement of the

 injunction.

        10.     This Final Order and Judgment, the Stipulation, the negotiations of the Stipulation,

 the Settlement procedures, any act, statement, or document related in any way to the negotiation

 of the Stipulation or Settlement procedures, and any pleadings, or other document or action related

 in any way to the Stipulation shall not be: (a) construed as an admission or concession by State

 Farm of the truth of any of the allegations in the Lawsuit, or of any liability, fault, or wrongdoing

 of any kind on the part of State Farm; (b) offered or received in evidence in any action or

 proceeding in any court, administrative panel or proceeding, or other tribunal, as an admission or

 concession of liability or wrongdoing of any nature on the part of State Farm or that this Lawsuit

 may be properly maintained as a litigation or arbitration class action; (c) offered into evidence in

 the Lawsuit or in any other case or proceeding in support of or in opposition to a motion to certify

 a contested class against State Farm; or (d) otherwise used in any case or proceeding whatsoever

 in support of or in opposition to a motion to certify a contested class action against State Farm.

        11.     Unless used for purposes of submitting the Stipulation in support of Court approval

 of same, or used to support a defense or counterclaim based on principles of res judicata, collateral

                                                  13
Case 4:14-cv-04001-SOH Document 259                Filed 06/02/20 Page 14 of 15 PageID #: 8881



 estoppel, release, good-faith settlement, judgment bar or reduction, or any other theory of claim

 preclusion, neither the Stipulation nor any provision of the Stipulation nor the fact of the

 Stipulation having been made nor this Final Order and Judgment, shall be admissible or entered

 into evidence, referenced or cited for any purpose whatsoever, or subject to discovery.

        12.     Proprietary Information of State Farm shall be protected from disclosure and

 handled in accordance with the terms of the Stipulation, and Class Counsel and any other attorneys

 for Plaintiffs in this Lawsuit shall destroy or return to State Farm’s Counsel all Proprietary

 Information in their possession, custody, or control as set forth in the Stipulation.

        13.     Class Counsel’s Application for Fees (ECF No. 253) is hereby GRANTED.

 Pursuant to Rule 23(h), the Court awards Class Counsel $2,833,333.33 in attorneys’ fees;

 $400,000.00 in litigation expenses; and $24,620.73 in costs incurred for the prior notice plan. In

 addition, the Court awards each of the Representative Plaintiffs a service award of $9,500.00. The

 Court hereby finds that these amounts are fair and reasonable. State Farm shall pay such fees and

 expenses to Class Counsel and the service awards to the Representative Plaintiffs pursuant to the

 terms of the Stipulation. State Farm shall not be responsible for and shall not be liable with respect

 to the allocation among class Counsel or any other person who may assert a claim thereto, of

 attorneys’ fees and expenses awarded by the Court.

        14.     Payments to Class Members who timely file a completed Claim Form shall be made

 in the amounts, within the time period, subject to the terms and in the manner described in the

 Stipulation.

        15.     The Court appoints Frank S. Hamlin of Hamlin Dispute Resolution, LLC, as the

 Neutral Evaluator to carry out the duties and responsibilities set forth in the Stipulation. The




                                                  14
Case 4:14-cv-04001-SOH Document 259               Filed 06/02/20 Page 15 of 15 PageID #: 8882



 Representative Plaintiffs, Class Counsel, State Farm, and State Farm’s Counsel shall not be liable

 for any act or omission of the Neutral Evaluator.

        16.     Without further order of the Court, the Parties may agree to reasonably necessary

 extensions of time to implement any of the provisions of the Stipulation.

        17.     The Lawsuit is dismissed in its entirety on the merits, with prejudice and without

 leave to amend, without fees or costs to any party except as otherwise provided herein.

        18.     Without in any way affecting the finality of this Final Judgment, this Court shall

 retain exclusive continuing jurisdiction over this Action for purposes of:

                a. Enforcing the Stipulation and the Settlement;

                b. Hearing and determining any application by any party to the Stipulation for a
                   settlement bar order; and

                c. Any other matters related or ancillary to any of the foregoing.

        IT IS SO ORDERED, this 2nd day of June, 2020.

                                                              /s/ Susan O. Hickey
                                                              Susan O. Hickey
                                                              Chief United States District Judge




                                                 15
